Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’s AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner proposed amendment on 01/29/2021 over telephone to Stephen M Nipper Reg. 46,260.  The authorization for this examiner’s amendment was given via email on 02/17/2021.	

3.	Examiner’s Amendment to claims are indicated as below:

1.	(Previously presented) A method implemented by a user device for selecting a Citizens Broadband Radio Service (CBRS) network access profile, the method comprising:
receiving a plurality of CBRS network access profiles associated with respective CBRS networks;
receiving contextual information that is usable by the user device to select a CBRS network access profile from the plurality of CBRS network access profiles;

utilizing the selected CBRS network access profile to configure a modem to connect with a CBRS network associated with the selected CBRS network access profile; and
communicating with the associated CBRS network using the selected CBRS network access profile.

2.	(Previously presented) The method of claim 1, wherein utilizing the selected CBRS network access profile to configure a modem to connect with a CBRS network associated with the selected CBRS network access profile is performed without utilizing the results of the modem scan.

3.	(Original) The method of claim 1, wherein the user device communicates with the CBRS network using a 3.5 GHz band.

4.	(Original) The method of claim 1, wherein the contextual information comprises at least one of a time of day, a day of the week, a season or time of year, a time interval, a holiday, or a current event.
5.	(Original) The method of claim 1, wherein the contextual information comprises information about at least one communication between a second user device and one of the respective CBRS networks.

6. 	(Previously presented) The method of claim 1, further comprising: 
applying a logistic regression model to the contextual information; and
wherein the selection of the selected CBRS network access profile is further based on the logistic regression model of the contextual information.

7.	(Original) The method of claim 1, wherein the contextual information comprises geolocation data of the user device.

8.	(Previously presented) The method of claim 7, further comprising:
receiving network data;
determining mobility zone information of the user device utilizing the geolocation data and the network data; and
wherein selecting a selected CBRS network access profile from the plurality of CBRS network access profiles further comprises utilizing the mobility zone information.

9.	(Previously presented) The method of claim 1, further comprising:
storing the plurality of CBRS network access profiles within memory of the user device; 
receiving an update to the plurality of CBRS network access profiles; and
updating the stored plurality of CBRS network access profiles based on the update.

10.	(Original) The method of claim 9, wherein the update is received from a server.
11.	(Previously presented) A user device comprising: 
a modem;

receive a plurality of CBRS network access profiles associated with respective CBRS networks;
receive contextual information about at least one of the user device or another user device, the contextual information usable by the profile selection module to select a CBRS network access profile from the plurality of CBRS network access profiles; and
select, utilizing the contextual information and without utilizing the results of a scan of the modem, a selected CBRS network access profile from the plurality of CBRS network access profiles; and
a dynamic standby module configured to:
configure, utilizing the selected CBRS network access profile, the modem of the user device to connect and communicate with a CBRS network associated with the selected CBRS network access profile.

12.	(Original) The user device of claim 11, wherein the modem is configured to communicate using a 3.5 GHz band.

13.	(Previously presented) The user device of claim 12, wherein the dynamic standby module configures the modem to connect with the associated CBRS network without waiting for a modem scan.

14.	(Previously presented) The user device of claim 11, wherein configuring the modem comprises switching from a cellular subscriber profile to the selected CBRS network access profile.

15.	(Previously presented) The user device of claim 14, further comprising at least one subscriber identity module (SIM), wherein the cellular subscriber profile and the plurality of CBRS network access profiles are stored within the SIM.

16.	(Original) The user device of claim 11, wherein the contextual information comprises geolocation data of the user device.

17.	(Original) The user device of claim 16, wherein:
the profile selection module is further configured to:
receive network data; and
determine mobility zone information utilizing the geolocation data and the network data; and
the contextual information comprises the mobility zone information.


18.	(Currently amended) A method implemented by a remote service device for selecting Citizens Broadband Radio Service (CBRS) network access profiles, the method comprising:
receiving a plurality of CBRS network access profiles associated with respective CBRS networks;
receiving contextual information associated with a user device that is remote to the remote service device that is usable to select a CBRS network access profile from the plurality of CBRS network access profiles;
selecting, utilizing the contextual information and a linear regression model, a selected CBRS network access profile from the plurality of CBRS network access profiles; and 
transmitting the selected CBRS network access profile to the user device effective to cause the user device to configure a modem of the user device to communicate with a CBRS network associated with the CBRS network access profile.

19.	(Original) The method of claim 18, wherein the contextual information is based at least partially on data received from the user device.

20.	(Original) The method of claim 19, wherein the data comprises geolocation data.

21.	(Previously presented) A method implemented by a user device for selecting a Citizens Broadband Radio Service (CBRS) profile, the method comprising:
receiving a plurality of CBRS profiles associated with respective CBRS networks;
receiving contextual information that is usable by the user device to select a CBRS profile from the plurality of CBRS profiles;
applying a logistic regression model to the contextual information; 
selecting, utilizing the contextual information and based on the logistic regression model of the contextual information, a selected CBRS profile from the plurality of CBRS profiles; 
configuring a modem to connect with a CBRS network associated with the selected CBRS profile; and
communicating with the associated CBRS network using the selected CBRS profile.

Allowable Subject Matter
2. 	Claims 1-21 are allowed. 
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn to a method for a user device to scan the available CBRS frequency band using a modem of the user device, determine if a CBRS network is available, determine if the user device has access to the CBRS network, and if multiple CBRS networks are available which the user device has access to--which CBRS profile is the right profile to utilize thereby improving confidence that a CBRS data connection is available and reliable before switching from a primary cellular data network connection or from another CBRS network connection can prevent poor or lost data connections.
inter alia a method implemented by a user device for selecting a Citizens Broadband Radio Service (CBRS) network access profile, the method comprising:
receiving a plurality of CBRS network access profiles associated with respective CBRS networks;
receiving contextual information that is usable by the user device to select a CBRS network access profile from the plurality of CBRS network access profiles;
selecting, utilizing the contextual information and without utilizing results of a modem scan, a selected CBRS network access profile from the plurality of CBRS network access profiles; 
utilizing the selected CBRS network access profile to configure a modem to connect with a CBRS network associated with the selected CBRS network access profile; and
communicating with the associated CBRS network using the selected CBRS network access profile.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
Regarding independent claims 1 and 11, prior art Kakinada et al. [US 20190150134 A1]discloses in para [0191]Fig. 3, Fig. 4, Fig. 5 if the CBSD 314a is detected, the UE or Tot device attempts to synchronize with the CBSD (step 506) according to the prescribed protocol (e.g., establishing timing via hypothesis testing, reading broadcast channels such as PDCCH and decoding preambles and other data, 
The prior art Khoshnevisan  et al. [US 20180139616 A1] discloses in para [0101] Fig. 7, wireless device transceiver(s) 750 may include a modem configured to modulate packets and provide the modulated packets to the wireless device antenna(s) 755 for transmission, and to demodulate packets received from the wireless device antenna(s) 755. The wireless device 705 may communicate with the core network 745 (which in some examples may include, or provide access to, a management device) through the network communicator 740. In some examples, the wireless device 705 may also communicate with network access devices, such as the network access device 775 and/or the network access device 780, using the network access device communicator 730.

However, the combinations of prior above arts, does not discloses 
selecting, utilizing the contextual information and without utilizing results of a modem scan, a selected CBRS network access profile from the plurality of CBRS network access profiles; 
utilizing the selected CBRS network access profile to configure a modem to connect with a CBRS network associated with the selected CBRS network access profile;.
Therefore, independent claims 1 and 11 are allowed for these above reasons. Respective dependent claims of independent claims 1 and 11 are also allowed.
	Regarding independent claims 18 and 21, prior art Gupta et al. [US 20190192768 A1] discloses in para [0275] Fig. 7, a corrective regression or analytical scheme (Tr) (e.g. Decision Tree, Random Forest, linear regression etc.) is next defined per step 708, and one or more predictors or feature vectors (fv) are derived from CGM sensor data and/or ancillary sensors (e.g., fingerstick meters, thermistors, accelerometers, etc.) per step 710.
However, the combinations of prior above arts, does not discloses does not teach 
selecting, utilizing the contextual information and a linear regression model, a selected CBRS network access profile from the plurality of CBRS network access profiles; and
transmitting the selected CBRS network access profile to the user device effective to cause the user device to configure a modem of the user device to communicate with a CBRS network associated with the CBRS network access profile.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Sayed et al. [US 10368351 B1] Methods and apparatus for estimating citizens broadband radio service network coverage.
Wang [US 10271351 B1] User equipment grant procedure for uplink carrier aggregation.
Knisely et al. [US 20170208454 A1] Spectrum access server support of resource assignments based on radio access network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ATIQUE AHMED/Primary Examiner, Art Unit 2413